DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-3, 9-11, 13-15, 23,27-28, 35-36, 38 are allowable.
This application is in condition for allowance except for the presence of claims 55-62 and 63-68 directed to inventions non-elected without traverse.  Accordingly, claims 55-62 and 63-68 have been cancelled.
This application is in condition for allowance except for the presence of claims 7-8, 12, 16-22, 24-26, 29, 37, 39-42, 45-54 directed to species non-elected without traverse.  Specifically, the amendments to independent base claim 1 throughout prosecution have rendered claim 1 no longer generic or a linking claim but rather directed to the particular species elected (Species D/Species 7/Species e).  Therefore, the withdrawn claims would not have 112 written description support if they were rejoined as depending on base claim 1, since the disclosure as filed would not support the “mixing” of the subject matter of claim 1 with the features from the non-elected species in the withdrawn claims.  Accordingly, claims 7-8, 12, 16-22, 24-26, 29, 37, 39-42, 45-54 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
Claims 7-8, 12, 16-22, 24-26, 29, 37, 39-42, 45-54, 55-62, and 63-68 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Laufer was the closest prior art of record.  Applicant has amended the claim to recite that the device has first and second tissue shapers each having a tissue mold pivotally coupled via pivot pin to a respective shaft, with the second shaft extending through the first tissue shaper so that the tissue shapers are longitudinally translatable and rotatable relative to one another about a longitudinal axis.  Laufer fails to teach or suggest the amended limitation, and further there is no apparent reason to modify Laufer to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771